Citation Nr: 1606448	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  11-11 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a higher initial evaluation for major depressive disorder with posttraumatic stress disorder (PTSD), rated 50 percent prior to November 5, 2014 (with the exception of temporary total hospitalization ratings pursuant to 38 C.F.R. § 4.29 from Novemer 30, 2010 through January31, 2011 and from November 1, 2011 through November 30, 2011).

2.  Entitlement to a higher staged initial evaluation for major depressive disorder with PTSD in excess of 70 percent from November 5, 2014.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his son

ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active military duty in the United States Army from November 1966 to November 1968, including service in Vietnam.  

This case originally came to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Hartford, Connecticut (RO).  

In July 2014, the Board remanded the issue of entitlement to an initial evaluation for major depressive disorder with PTSD in excess of 50 percent from March 30, 2010, through November 29, 2010, from February 1, 2011, through October 31, 2011, and from December 1, 2011, to November 5, 2014, to the RO for additional development.  In a May 2015 rating decision, the RO increased his evaluation to 70 percent effective November 5, 2014.

Specifically, the claim was remanded in July 2014 to obtain outstanding treatment records and to provide the Veteran with a VA examination to ascertain the nature and severity of his service-connected major depressive disorder with PTSD.  Outstanding treatment records were associated with the claims file.  In addition, the Veteran was provided with a VA examination in November 2014.  Thus, the Board finds that there has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

The Board also recognizes that the July 2014 Board remand addressed the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  However, the May 2015 rating decision also granted entitlement to a TDIU effective November 5, 2014.  As such, that clam has been granted in full and is no longer before the Board.

The Veteran testified at a videoconference hearing conducted by the undersigned Veterans Law Judge (VLJ) sitting in Washington, D.C., in December 2011, and a transcript of the hearing is of record.

The issue of entitlement to an initial evaluation for major depressive disorder with PTSD in excess of 70 percent since November 5, 2014, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to November 5, 2014, the Veteran's psychiatric symptomatology resulted in occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

Prior to November 5, 2014, the criteria for a disability rating of 70 percent, but not higher, for major depressive disorder with PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA correspondence issued in April 2010 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

The appellant's filing of a notice of disagreement as to the initial rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2013).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the appellant was issued a copy of the rating decision on appeal, and a statement of the case which set forth the relevant diagnostic codes for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.

The record contains the Veteran's service treatment records, VA treatment records and examination reports, and lay evidence.  The Veteran underwent VA examination in connection with his claim in May 2010, April 2014, and November 2014.  Upon review, the Board finds the VA examinations sufficient and adequate for rating the disability on appeal.  The VA examiners reviewed the medical evidence and the Veteran's lay statements prior to conducting psychiatric examinations.  Additionally, the examinations provided sufficient information to rate the service-connected disability on appeal.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

There is no indication in the record that any additional evidence relevant to the issue is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matters on appeal.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Staged ratings are appropriate whenever the factual findings show distinct periods in which a disability exhibits symptoms that warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21 (2015).  Therefore, the Board will consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The Veteran submitted the claim at issue herein in March 2010.  Service connection has been established for PTSD effective from March 30, 2010, the date of the claim.  As such, the rating period for consideration is from March 30, 2010.  The Board notes that the Veteran's major depressive disorder with PTSD was evaluated as 50 percent disabling from March 30, 2010, through November 29, 2010, from February 1, 2011 through October 31, 2011, and from December 1, 2011, to November 5, 2014 (with temporary total evaluation assigned pursuant to 38 C.F.R. § 4.29 during the interim periods).  However, in a May 2015 rating decision, the RO increased his evaluation to 70 percent effective November 5, 2014, based on the results of a VA examination conducted on that day.  As such, the Board will evaluate the propriety of the 50 percent rating assigned prior to November 5, 2014, but the issue of entitlement to an evaluation in excess of 70 percent since November 5, 2014, will be discussed in the Remand section below.  

According to the General Rating Formula for Mental Disorders, PTSD is rated at 30 percent when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent evaluation is warranted for PTSD when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for PTSD where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted for PTSD when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

In evaluating the evidence, the Board has considered the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score of 61-70 reflects some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  Id.  A GAF score of 51-60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  Id.  A GAF score of 41-50 is assigned where there are, "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

The Veteran was provided with a VA PTSD examination in May 2010, at which time he was diagnosed as having major depressive disorder as well as subclinical PTSD.  Upon objective examination, the examiner noted that the Veteran looked agitated, tense, and irritable throughout the interview.  The Veteran responded with quick answers and was not able or willing to elaborate on his responses.  There were no signs or symptoms of psychosis.  His mood was assessed as agitated and depressed, with no homicidal or suicidal ideations.  The Veteran's affects were mildly under-regulated and limited to the negative range.  There were no significant cognitive impairments noted, and no evidence of behavioral or impulse dyscontrol although there was a history of severe polysubstance abuse.  The examiner noted that it seemed more likely than not that the Veteran's major depression and subclinical PTSD all derived at least in part from his wartime experiences in Vietnam and also from the lack of appreciation he suffered upon his return from Vietnam.  The examiner further opined that other factors in his life including his dysfunctional family and abusive childhood as well as more recent losses and assaults to his body suffered at work also contribute to his ongoing and intensifying mood disturbance.  The examiner assigned the Veteran a GAF of 55, and noted that the Veteran was seeking more intensive help for his problems and had some degree of hope that his problems would be relieved and that he could return to gainful employment.

During his Board videoconference hearing in December 2011, the Veteran testified that he experienced suicidal and/or homicidal ideations.  Specifically, the Veteran indicated that he had fantasized about killing himself or someone else as a solution to his problems.  Although the Veteran admitted he denied experiencing suicidal and/or homicidal ideations in previous VA treatment sessions, he explained that he denied them due to feelings of guilt and shame. 

The Veteran was next provided with a VA PTSD examination in April 2014, at which time he was diagnosed as having PTSD as well as recurrent, moderate major depressive disorder.  The Veteran reported that he had been separated from his fourth wife for the past 13 months, and that he did not anticipate any reconciliation.  The Veteran's symptomatology was manifested by depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, impairment of short- and long-term memory, disturbances of motivation and mood, and suicidal ideation.  The Veteran also experienced marked alterations in arousal and reactivity, including irritable behavior and angry outbursts (with little or no provocation), hypervigilance, exaggerated startle response, problems with concentration, and sleep disturbance.  He also experienced recurrent, involuntary, and intrusive distressing memories of the traumatic event, and markedly diminished interest or participation in significant activities as well as feelings of detachment or estrangement from others.  The examiner opined that the Veteran's psychiatric symptomatology resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation. 

The Veteran was provided with his most recent VA PTSD examination in November 2014, at which time he was diagnosed as having PTSD as well as severe, recurrent major depressive disorder.  As discussed above, the results of this examination prompted the RO to increase the Veteran's evaluation to 70 percent effective November 5, 2014, the date of the examination.  During the examination, the Veteran reported that 4 weeks ago he had stockpiled medication and was "on the brink" of committing suicide by overdosing.  The Veteran's symptomatology was manifested by depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships,, difficulty in adapting to stressful circumstances (including work or a work-like setting), inability to establish and maintain effective relationships, suicidal ideation, and impaired impulse control (such as unprovoked irritability with periods of violence).  The Veteran also experienced marked alterations in arousal and reactivity, including irritable behavior and angry outbursts (with little or no provocation), problems with concentration, and sleep disturbance.  He also experienced recurrent, involuntary, and intrusive distressing memories of the traumatic event, and markedly diminished interest or participation in significant activities as well as feelings of detachment or estrangement from others.  The examiner opined that the Veteran's psychiatric symptomatology resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  

Here, the Board finds the evidence demonstrates that prior to November 5, 2014, the Veteran's psychiatric symptomatology resulted in occupational and social impairment with deficiencies in most areas.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.130, Diagnostic Code 9411.  Initially, the Board notes the Veteran experienced some symptoms that are not listed in the rating criteria, and as a result, the Board has considered the Veteran's symptoms as productive of functional impairment "like or similar to" the schedular rating criteria of occupational and social impairment with deficiencies in most areas.  See Mauerhan, 16 Vet. App. 436.  The Board finds it pertinent that, throughout the period on appeal, the Veteran received psychiatric treatment.  The evidence demonstrates that the Veteran's PTSD was manifested during this period by depressed mood, anxiety, agitation, suspiciousness, chronic sleep impairment, mild memory loss, impairment of short- and long-term memory, disturbances of motivation and mood, and suicidal ideation.  As a result, the Board concludes that the evidence as a whole more nearly approximates the criteria for a disability rating of 70 percent prior to November 2014.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411; see Hart, 21 Vet. App. 505.

Here, however, the evidence does not show total occupational and social impairment at any time prior to November 5, 2014.  There was no demonstration of functional impairment comparable to gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, disorientation to time or place, or memory loss for names of close relatives, own occupation or own name.  Although the Veteran expressed suicidal ideation, he did not have any suicidal plan or intent during the period prior to November 5, 2014 (the plan of suicide by overdosing was not indicated until the November 2014 examination).  Although the Veteran had separated from his fourth spouse, he reported having close relationships with three of his children prior to November 5, 2014.  For these reasons, the Board finds the criteria for a disability rating in excess of 70 percent for PTSD have not been prior to November 5, 2014.  38 C.F.R. § 4.130.  

Resolving the benefit of the doubt in favor of the Veteran, the Board finds the criteria for a disability rating of 70 percent, but no more, for PTSD have been met prior to November 5, 2014.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  However, the criteria for a disability rating in excess of 70 percent have not been met at any time prior to November 5, 2014.

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the rating assigned for this period inadequate.  The Veteran's service-connected disorder is evaluated as a psychiatric disability, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.130, Diagnostic Code 9411.  During the period on appeal, the Veteran's psychiatric disorder was manifested by depressed mood, anxiety, agitation, suspiciousness, chronic sleep impairment, mild memory loss, impairment of short- and long-term memory, disturbances of motivation and mood, and suicidal ideation.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are contemplated by the evaluation assigned for this period.  Evaluations in excess of that assigned are provided for certain manifestations of a psychiatric disability, but the medical evidence does not demonstrate that those manifestations are present during the period prior to November 5, 2014.  Here, the Board finds that the criteria for the evaluation assigned more than reasonably describes the Veteran's disability level and symptomatology during this period, and therefore, the schedular evaluation is adequate, and no referral is required.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 




ORDER

Entitlement to an initial rating of 70 percent, but no higher, prior to November 5, 2014, for major depressive disorder with PTSD is granted.


REMAND

With respect to the issue of entitlement to an evaluation in excess of 70 percent since November 5, 2014, the Board finds that further development is needed prior to adjudicating the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran was last provided with a VA psychiatric examination in November 2014.  In correspondence dated in March 2015, the Veteran indicated that his psychiatric symptomatology had worsened since that time, and that he now had difficulty concentrating on individual tasks for extended periods of time.  He also indicated that his anxiety and insomnia, combined with nightmares when he managed to sleep, as well as depression made it impossible for him to keep regular hours or handle almost any stress, rendering it impossible for him to work or to keep a job.

VA's duty to assist includes conducting a thorough and comprehensive medical examination.  Baker v. Derwinski, 2 Vet. App. 315 (1992); Green v. Derwinski, 1 Vet. App. 121 (1991).  This includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

Although the Veteran was last provided with a VA psychiatric examination in November 2014, the evidence of record suggests that his psychiatric symptomatology had been on a significant downward trajectory at that time.  In the months between the April 2014 examination and the November 2014 examination, the Veteran developed a suicidal plan and his major depressive disorder was downgraded from "moderate" to "severe" in nature.  In light of the Veteran's credible statements, the Board finds that there is evidence to suggest that the Veteran's condition has worsened since his November 2014 VA examination.  Accordingly, a new examination is warranted to determine the current extent and severity of the Veteran's service-connected major depressive disorder with PTSD.  38 C.F.R. § 3.159(c)(4)(i) (2013); see Snuffer v. Gober, 10 Vet. App. 400 (1997) (holding that the Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a comprehensive VA psychiatric examination to determine the current severity of his major depressive disorder with PTSD.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail, including a Global Assessment of Functioning (GAF) score.

2.  After the development requested is completed, readjudicate the issue of entitlement to a staged initial rating in excess of 70 percent from November 5, 2014.  If the benefit sought remains denied, then furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


